Letton, J.,
dissenting.
In 1919, the authorities of Douglas county were confronted with a serious situation, fraught with possibility of grave danger to the public welfare. In this emergency the governor was prevailed upon to call a special session of the legislature, the county authorities evidently believing that by the passage of an act of the legislature more speedy relief might be afforded than available by the usual, ordinary and legal method, of submission of the question of raising money by the issuance of bonds to a vote of the people of the county.
By the act in question, in counties of 150,000 or more population, in which the courthouse, jail or other county public buildings have been injured by fire, riot, mob, storm, or other casualty, the county board is given power to issue bonds and levy a tax to pay the same, “not exceeding, together with all other tax levies, fifteen (15) rnjlls on the dollar upon the actual or full market valuation of the property in the county. ’ ’ Did the legislature mean to allow the county authorities of such a county *409to raise five times as much money for general county purposes as they had formerly been empowered to levy? If so, and the language seems susceptible of no other interpretation, the result of the act is that in the counties affected the taxes may be .fivefold' as much in proportion as in all other counties of the state.
To allow the county authorities of such counties to impose at their discretion a fivefold greater burden of taxation for county purposes without a vote of the people makes an arbitrary distinction between counties without any reasonable basis of classification. In any county in the state the public buildings are liable to be injured by fire, riot, mob, storm, or other casualty. It is a matter of public knowledge that'courthouses, jails, and other public buildings hav,e been destroyed by such forces in quite a number of counties in this state. What reasonable basis is there for making this distinction? It is true a classification by population so as to provide for local administration has usually been upheld, but there is'a clear distinction between such legislation and the act we are considering. I realize the conditions in ■Douglas county, but I believe the majority opinion clearly exemplifies the old adage that “hard cases make poor law.” In my judgment the act is a special law, and violates section 15, art. Ill of the Constitution, providing that “In all other cases where a general law can be made applicable, no special law shall be enacted.”